Haymond, PresideNT,
dissenting:
As I feel that the judgment of the Court of Common Pleas of Kanawha County which confirmed the verdict of the jury for $11,000.00 was free from prejudicial error, I dissent from the decision of the majority of this Court to reverse that judgment, set aside the verdict and award the defendants a new trial in this action of trespass on the case.
The action of the trial court which the majority, as I think incorrectly, regarded as prejudicially erroneous, consisted of its rulings in permitting the attorney for the plaintiff in his closing argument to the jury to use a mathematical or per diem formula in connection with the element of damages concerning the pain and suffering sustained by the plaintiff and resulting from the negligence of the defendants and to illustrate his argument by numerous figures written upon a blackboard or chart in view of the jury which *445aggregated an amount for that item of $47,053.00, and in refusing to give either one or the other of two instructions offered by the defendants designated No. 10 and No. 11. In my judgment neither ruling constituted prejudicial error which justified reversal of the judgment of the court of common pleas.
It is true, as indicated by the majority opinion, that this particular type of argument of counsel has not been specifically considered and passed upon by this Court in any of its prior decisions. The identical question concerning such argument of counsel, however, has been considered and determined in numerous decisions of appellate courts in other jurisdictions and, though those decisions are conflicting, it is my belief that the better considered cases involving the use in the argument of counsel of a mathematical or per diem formula, or other fixed method, to assist the jury in determining fair and reasonable compensation for pain and suffering, negligently inflicted, as an element of damages, sanction the use of such formula or method, and that its use is sustained and regarded as proper by the decided weight of judicial authority. Ratner v. Arrington, District Court of Appeals of Florida, Third District, 111 So. 2d 82; Clark v. Hudson, 265 Ala. 630, 93 So. 2d 138; McLaney v. Turner, 267 Ala. 588, 104 So. 2d 315; Louisville and Nashville Railroad Company v. Mattingly, Ky., 339 S. W. 2d 155; Four-County Electric Power Association v. Clardy, 221 Miss. 403, 73 So. 2d 144, 44 A.L.R. 2d 1191; Arnold v. Ellis, 231 Miss. 757, 97 So. 2d 744; Boutang v. Twin City Motor Bus Company, 248 Minn. 240, 80 N. W. 2d 30; Flaherty v. Minneapolis and St. Louis Railway Company, 251 Minn. 345, 87 N. W. 2d 633; Johnson v. Brown, 75 Nev. 437, 345 P. 2d 754; Missouri-Kansas-Texas Railroad Company v. Jones, Okl., 354 P. 2d 415; A.B.C. Storage and Moving Company, Inc. v. Herron, Tex. Civ. App., 138 S. W. 2d 211; J. D. Wright and Son Truck Line v. Chandler, Tex. Civ. App., 231 S. W. 2d 786; Continental Bus System, Inc. v. Toombs, Tex. Civ. App., 325 S. W. 2d 153; Olsen v. Preferred Risk *446Mutual Insurance Company, 11 Utah. 2d 23, 354 P. 2d 575; Jones v. Kogan, 56 Wash. 2d 23, 351 P. 2d 153; Imperial Oil, Limited v. Drlik, 234 F. 2d 4, 6th Circuit, certiorari denied, 352 U. S. 941, 77 S. Ct. 261, I L. Ed. 2d 236. The practice is also approved by the authors of numerous articles in law reviews of recognized standing in legal circles. 43 Minn. Law Rev. 832; 38 N. C. L. Rev. 289; 33 S. C. L. Q. 24.
The leading case in support of the minority view is Botta v. Brunner, 26 N. J. 82, 138 A. 2d 713, 60 A.L.R. 2d 1331. Some of the other cases in accord with the Botta case are King v. Railway Express Agency, Inc.,_N. D._, 107 N. W. 2d 509; Affett v. Milwaukee and Suburban Transport Corporation, II Wis. 2d 604, 106 N. W. 2d 274; Schulz v. General Casualty Company, 233 Wis. 118, 288 N. W. 803; Henne v. Balick, 51 Del. 369, 146 A. 2d 394; Faught v. Washam,_Mo. _, 329 S. W. 2d 588; Certified T. V. and Appliance Company v. Harrington, 201 Va. 109, 109 S. E. 2d 126; and Wuth v. United States, 161 F. Supp. 661.
The reasons in support of and in opposition to the use of a mathematical or per diem formula or other fixed method in the argument of counsel in enabling the jury to ascertain fair and reasonable compensation for pain and suffering negligently inflicted are mentioned and discussed in many of the above cited cases.
In Ratner v. Arrington, District Court of Appeals of Florida, Third District, 111 So. 2d 82, the court detailed the main reasons in opposition to and in favor of the use of the foregoing formula or method in the argument of counsel with respect to damages for pain and suffering.
The reasons stated in the opinion in the Ratner case in opposition to such argument are in substance: (1) That there is no evidentiary basis for converting pain and suffering into monetary terms; (2) that it is improper for counsel to suggest a total amount for *447pain and suffering, and therefore wrong to suggest per diem amounts; (3) that to do so amounts to the attorney giving testimony and expressing opinions and conclusions on matters not disclosed by the evidence; (4) that juries frequently are misled by such argument to mate excessive awards and that admonitions of the court that the jury should not consider such argument as evidence do not erase all their prejudicial effect; and (5) that after such argument a defendant is prejudiced by being placed in the position of attempting to rebut an argument which is not based on the evidence, that if he does not answer in kind the argument of counsel for the plaintiff he suffers from its effect on the jury, and that if he does so answer he impliedly approves that type of argument in evaluating a monetary recovery for pain and suffering as an element of damages.
The reasons stated in the same opinion in favor of such argument are in substance: (1) That it is necessary that the jury be guided by some reasonable and practical considerations; (2) that a trier of facts should not be required to determine the matter in the abstract or to do so by a blind guess; (3) that the absence of a yardstick at least makes questionable the contention that the suggestion of a monetary amount misleads the jury; (4) that the argument that the evidence fails to provide a foundation for per diem suggestion is unconvincing because the jury must, by that or some other process of reasoning, estimate and allow a proper amount for pain and suffering or other like element of damages; (5) that the suggestion by council that the evidence as to pain and suffering justifies allowance of a certain amount, in total or per diem figures, does no more than present one method of reasoning which the trier of facts may employ to aid him in making a reasonable and sane estimate; (6) that such per diem argument is not evidence and is used only as an illustration and suggestion; (7) that the asserted danger of such suggestion being mistaken for evidence is an exaggeration, and that such danger, *448if present, can be dispelled by an instruction by the court; and (8) that when counsel for one side has made such argument opposing counsel is equally free to suggest his own amounts as inferred by him from the evidence relating to the condition for which damages are sought.
In considering the above enumerated reasons in the Ratner case, the court used this pertinent and convincing language:
“The items or elements of damages listed on the chart in this case, and which thus were argued to the jury, all were supported by some evidence of established or calculable monetary value, except the elements of ‘pain and suffering’ and ‘physical disability and inability to lead a normal life’. As to those two elements, we are not prepared to hold that it was prejudicial error for the trial court to allow counsel for appellee, in argument to the jury, to suggest an amount which he felt would be proper and reasonable to be awarded as damages therefor. Nor do we hold it was error to include a suggested per diem amount approach to such an award.
“True, the latter point is one which presently is giving courts much concern. Recent holdings, for and against the allowance of such arguments, are not grounded on reasons of sufficient force to compel the decision either way. The ultimate course of judicial opinion on the point is not yet discernible. Therefore, in approving the practice now we do not purport to foreclose the question. We do, however, now hold that the trial judge did not abuse his discretion in overruling appellants’ objections to the use of the chart and the argument of appellee’s counsel based on the chart.
“In so holding we give due regard to the proposition that ‘pain and suffering have no market price.’ But the very absence of a fixed rule or standard for any monetary admeasurement of pain and suffering as an element of damages supplies a reason why conn-*449sel for the parties should be alloted, on this item of damages, their entitled latitude in argument — to comment on the evidence, its nature and effect, and to note all proper inferences which reasonably may spring from the evidence adduced. * * * .”
The reasons which justify the use of a mathematical or per diem formula in the argument of counsel with respect to monetary recovery for pain and suffering are variously stated in the cases which permit and approve that type of argument and the use of a chart or blackboard and which, as above indicated, constitute the decided weight of judicial authority.
In McLaney v. Turner, 267 Ala. 588, 104 So. 2d 315, in approving an argument of counsel in which a mathematical or per diem formula was used in the trial of a case in which a jury returned a verdict for $50,000.00, the opinion contains this language:
“ * counsel may, in his argument, state or comment on all proper inferences from the evidence and may draw conclusions from the evidence based on his own reasoning. Louisville & Nashville R. Co. v. Tucker, 262 Ala. 570, 80 So. 2d 288; Cahaba Southern Mining Co. v. Pratt, 146 Ala. 245, 40 So. 943. We have frequently said that in the matter of argument much ‘must be left * * # to the enlightened judgment of the trial court, with presumptions in favor of the ruling. ’ Smith v. Reed, 252 Ala. 107, 39 So. 2d 653, 657; Hardy v. Bandall, 173 Ala. 516, 55 So. 997; Crocker v. Lee, 261 Ala. 439, 74 So. 2d 429.
“The use of blackboards and charts has been sanctioned in this jurisdiction and in almost all other jurisdictions in this country for use in clarification, explanation and for use by counsel in drawing inferences or making calculations based upon matters in evidence. Clark v. Hudson, 265 Ala. 630, 93 So. 2d 138; Crocker v. Lee, supra; Lauderdale County Co-op. v. Lansdell, 263 Ala. 557, 83 So. 2d 201; 4 County Electric Power Ass’n v. Clardy, 221 Miss. 403, 73 So. 2d 144, 44 A.L.R. 2d 1191.
*450“We are of the opinion that the matters on the chart of which appellant complains conld have been orally stated to the jury in argument of counsel in that the amounts of damages set out on the chart could have been stated as inferences of counsel drawn from the evidence and his own resources. See 88 C. J.S. Trial §181c, p. 356. We feel that the correct rule is set out in a recent Mississippi case in which a very similar problem arose in 4 County Electric Power Ass’n v. Clardy, 221 Miss. 403, 73 So. 2d 144, 151, 44 A.L.R. 2d 1191.”
In the recent case of Louisville and Nashville Railroad Company v. Mattingly, Ky., 339 S. W. 2d 155, in which the amount of the verdict was $62,331, the court held that in the trial of a personal injury action it was proper for counsel for the plaintiff to suggest a mathematical per diem value for pain and suffering to be multiplied by the life expectancy of the plaintiff. In the opinion the Court said: “Appellant contends that the ‘ recent trend of enlightened judicial opinion in the United States has prohibited such an argument,’ citing Botta v. Brunner, 1958, 26 N. J. 82, 138 A. 2d 713, 60 A.L.R. 2d 1331, and cases from various other jurisdictions, including Pennsylvania and Virginia. The argument is that figures plucked out of thin air by counsel tend to instill in the minds of the jurors impressions not founded on evidence. This viewpoint is severely criticized in 12 Rutgers Law Review 522 and 28 Cincinnati Law Review 142. See also, for a particularly careful analysis of the question, Ratner v. Arrington, Fla. 1959, 111 So. 2d 82, and Jones v. Hogan, Wash. 1960, 351 P. 2d 153. Since the jury itself must arrive at a specific figure we see no logical reason why counsel should not be permitted to speak in terms of specific figures. It was held in Aetna Oil Co. v. Metcalf, 1944, 298 Ky. 706, 183 S. W. 2d 637, that counsel are entitled to argue the amount of damages. It is no more speculative to suggest a per diem figure than it is to suggest the total amount. If the argument results in an exces*451sive verdict the control lies in the court under CR 59.01(4). We adhere to the viewpoint that counsel may properly argue the amount of damages. The argument in this case was not improper.”
In the case of Four-County Electric Power Association v. Clardy, 221 Miss. 403, 73 So. 2d 144, 44 A.L.R. 2d 1191, cited and referred to in the opinion in the McLaney case, in which the jury returned a verdict for $75,000.00 and in which in the argument of counsel a mathematical or per diem formula accompanied by a large paper chart was used to suggest a monetary value for pain, suffering and mental anguish on the basis of the number of days to the time of the trial and for the rest of the plaintiff’s life based on her life expectancy, the opinion contains these statements:
“Appellant contends that it was reversible error to permit appellee’s counsel to refer to this chart in the opening statement to the jury and in the arguments. However, we do not think that was error. All of the figures stated in the chart, except those with reference to pain, suffering and mental anguish, were supported by some evidence in the record. The declaration itself contained the total amount of the demand, and enumerated the various items of damages claimed by plaintiff. Miss. Code 1942, Section 1526, provides: ‘Before the introduction of the evidence the plaintiff may briefly state his case orally to the jury, and the evidence by which he expects to sustain it; and then the defendant his case, and the evidence by which he expects to support it.’ Plaintiff’s counsel has a right to state his case orally and to outline the evidence by which he expects to sustain it. He would have a right to state orally and in detail what damages he expected to prove, and he would have the right to take a pencil, list those items of damages, and show that sheet of paper to the jury in the opening statement and arguments. So we cannot see any reason why counsel should be denied the equivalent right to prepare in advance a chart outlining what he expects to prove, and to use it in the opening statement and in the arguments. With *452reference to tlie figures claimed by appellee for pain, suffering and mental anguish, there was no evidence on any monetary amount, but the undisputed record showed that appellee suffered and will continue to suffer excruciating and long-continued pain. Counsel had the right to state to the jury what he thought would be proper damages for the jury to award for this item, in his opening statement and arguments.”
In Arnold v. Ellis, 231 Miss. 757, 97 So. 2d 744, in which the jury returned a verdict for $15,000.00, the court said:
“Defense counsel made a motion for a mistrial because, it was said, plaintiff’s counsel, in the statement of his case to the jury, used a blackboard to show that Mrs. Ellis, of the age of thirty-five years and with a life expectancy of thirty-three years, at 20 cents an hour for the pain which she had endured and would endure, would be damaged to the amount of $57,816. The motion was overruled and appellants contend that this was error.
“It is practically impossible to prove the exact dollar and cent value of pain in varying degrees. Such determination must be left to the jury, who, in the exercise of common sense and judgment, are vested with the right and duty to make a fair appraisal of the amount which should be awarded as compensation for that element of damage. Counsel, in his chart, was merely stating what he thought would be the damage for his client’s pain and suffering. He had a perfect right to do this, as was held in Four-County Electric Power Association v. Clardy, 221 Miss. 403, 73 So. 2d 144, 151, 44 A.L.R. 2d 1191, where under similar circumstances, this Court said: ‘Counsel had the right to state to the jury what he thought would be proper damages for the jury to award for this item, (pain) in his opening statement and arguments.’ See also Nehi Bottling Company v. Jefferson, Miss., 84 So. 2d 684, and cases there cited. The motion was properly overruled.”
*453In Johnson v. Brown, 75 Neb. 437, 345 P. 2d 754, in which the same type of argument was used, the opinion contains these paragraphs:
“The recent and leading ease on this subject, Botta v. Brunner, 26 N. J. 82, 138 A. 2d 713, 60 A.L.R. 2d 1331, is very persuasive that such suggestion to the jury constitutes an unwarranted intrusion into the domain of the jury. The cases in favor and against the rule announced in the Botta case are discussed therein as well as in the annotation thereto (60 A.L.R. 2d 1347). In New Jersey, however, the rule is that neither court nor counsel are permitted to refer to the ad damnum clause of the complaint.
“The rule is to the contrary by statute in Nevada. NES §16.090 provides for the reading of the pleadings to the jury, and it is the practice in this state for the entire complaint including the prayer thereof, together with the other pleadings to be read as the first order of proceedings after the jury has been sworn. Furthermore, it is common practice in this state for the trial court to instruct the jury that if its verdict is for the plaintiff, it should not be in excess of the particular amount specified in the prayer of the complaint.
“We feel therefore that the preferable rule in this state in view of our statute and the custom and practice prevalent thereunder is that whether, under the circumstances of the particular case, the arguments of counsel suggesting a mathematical basis for fixing-damages for pain and suffering is an improper invasion of the rights of the jury is to be determined by the trial judge in the exercise of judicial discretion.”
In Continental Bus System, Inc. v. Toombs, Texas Civ. App., 325 S. W. 2d 153, in approving an argument of counsel in which a mathematical or per diem formula was used in connection with the amount of damages to be awarded for pain and suffering, the court said:
*454“The contention of error is predicated basically upon the theory that it is improper for any argument to be made to the jury upon the matter of any mathematical calculation of pain and suffering on a per diem or similar basis. Continental and Davis refer to and copy extensively from the majority opinion in the case of Botta v. Brunner, 1958, 26 N. J. 82, 138 A. 2d 713, summarized at 60 A.L.R. 2d 1331, with opinion copied beginning at page 1335, in which the arguments are marshalled against the permitting of plaintiffs’ attorney to argue pain and suffering damages on such a basis. The Toombs’ attorneys counter with citation and extensive copying from the Rutgers Law Journal (Spring, 1958 issue, pages 522-526), which strongly criticizes the Botta v. Brunner position. Additionally, cases from jurisdictions refusing to honor the principle adopted in that case are referred to as having been annotated in 60 A.L.R. 2d at pages 1331-1353, ‘Per diem or similar mathematical basis for fixing damages for pain and suffering’ (at page 1347). They also copy extensively therefrom, beginning at page 1350.
“To abbreviate, we will state that we see nothing improper in arguing a mathematical calculation on the matter of the amount of damages to be awarded for pain and suffering. If it would be error to so argue this phase of a case, it would certainly be error for the jury to use a mathematical calculation in a case where the case was not so argued, but the members of the jury might seize upon the method as a manner in which the damages to be awarded might be calculated. Certainly, any reasoning upon this premise would demonstrate a greater potential harm to have resulted to a defendant in the latter case, for a jury would be at liberty to reject this form of calculation even if made by an attorney while he was arguing plaintiff’s case, and it does not necessarily follow that because an attorney argues for the use of such that the jury before whom the argument was delivered actually acted upon the suggestion. We agree that *455selection of a total pain and suffering damage figure en masse ‘by guess and by golly’ is likely to be lower tban a figure calculated by first arriving at an ‘average per day’ damage figure and multiplying it by the number of days established as a period in the evidence. We agree, even, that if no period has been established in the evidence, the jury might be compelled to resort to the ‘by guess and by golly’ method. Nevertheless, the former would seem to be the more reasonable and accruate and more likely to result in a just and proper allowance for this character of damage when the evidence establishes both the period and evidence from which an average daily degree of pain might be inferred, together with a value thereof.”
In my judgment a very good statement of the sound and valid reasons which amply sustain and fully justify and render proper the use of a mathematical or per diem formula in connection with the award of damages for pain and suffering are expressed in these words in the concurring opinion of Chief Justice Crockett in Olsen v. Preferred Risk Mutual Insurance Company, 11 Utah 2d 23, 354 P. 2d 575, in which a number of the conflicting decisions are referred to and discussed :
“The jury is entitled to base its determination as to any amount awarded for pain and suffering upon the evidence with respect thereto, judged against the background of their experience and practical knowledge in the everyday affairs of life. If the argument has any valid purpose, and we recognize that it has, it is to discuss the issues in the case with them in that light. One of these is the question of the amount of damages the plaintiff may be entitled to for pain and suffering. To say that he could not talk about nor suggest the amount would, for all practical purposes, prevent him from talking about that issue. If he can talk about it at all and mention some gross figure, which it has always been assumed he could do, it would seem no more harmful to invite the jury’s attention to a process of analysis and reasoning with respect *456thereto based upon the time involved and reasonable compensation therefor. This seems more realistic than expecting either counsel or the jury to reach into the air and grab some arbitrary figure without making such analysis.”
In Imperial Oil, Limited v. Drlik, 234 F. 2d 4, 6th Circuit, certiorari denied, 352 U. S. 941, 77 S. Ct. 261, 1 L. Ed. 2d 236, an award, computed by the trial judge in an admiralty proceeding, for pain and suffering in an amount of $20,400.00 of a total award of $64,-950.00, determined by the use of a mathematical or per diem formula, was approved both as to amount and method by the United States Court of Appeals of the Sixth Circuit. In the opinion in that case the court said:
“It remains to be considered whether the method used by the District Judge in determining the total amount was error as a matter of law. It may be that it was a novel one but it does not follow that it invalidates the award. In determining the amount of an award for pain and suffering a juror or judge should necessarily be guided by some reasonable and practical considerations. It should not be a blind guess or the pulling of a figure out of the air. At the same time there is no exact or precise measuring stick. Exact compensation is impossible in the abstract but the juror or judge should endeavor to make a reasonable or sane estimate. The practical considerations influencing a particular juror or judge or the reasoning used by him may very well differ with the method used by another juror or judge, yet each of such different methods or modes of reasoning may be a reasonable method of reaching the desired result. We are more concerned with the result, reached by a reasonable process of reasoning and consistent with the evidence, than we are with which one of several suitable formulas was actually used by the juror or judge. It is not necessary for us to adopt the method used by the District Judge as a rule of law for the proper disposition of such an issue, and we do not do so. In our opin*457ion, it was not an arbitrary or unreasonable approach to tbe problem presented and its application was so adjusted in tbe present case as to be consistent with tbe evidence and to reach a result which does not appear to us to be manifestly unjust. United States v. Puscedu, 5 Cir., 224 F. 2d 5; City of Knoxville, Tenn. v. Bailey, 6 Cir., 222 F. 2d 520, 531.”
The main reasons given in the cases which disallow and reject the use of a mathematical or per diem formula in connection with pain and suffering in the argument of counsel, and particularly in Botta v. Brunner, 26 N. J. 82, 138 A. 2d 713, 60 A.L.R. 2d 1331, and in Certified T.V. and Appliance Company v. Harrington, 201 Va. 109, 109 S. E. 2d 126, relied on strongly in the majority opinion, are that the statements of counsel in such argument in effect become testimony; that there is no evidence on which to base such argument because no witness can fix an amount of compensation for pain and suffering; and that such argument is based upon speculation. In my judgment each of these reasons is utterly unsound and fallacious.
The contention that the statements of counsel are in effect testimony or evidence simply ignores reality and would substitute for it a figment of the imagination. Every trial judge knows, as every trial lawyer knows, and every appellate court judge should know, that the statements of counsel in an argument are not evidence but are merely the expression of his individual views, and that jurors almost without exception during the trial of a case are so informed or instructed by counsel and the court. Surely it can not be successfully asserted that the average jury is so stupid as to believe that counsel as a partisan advocate, in arguing the cause of his client, is giving testimony or acting in the capacity of a sworn witness. Jurors observe and know how a person becomes a witness and how he presents sworn evidence in the trial of a case. To say that the statements of counsel are considered as evidence by the jury is a manifest misstatement which distorts the facts.
*458The contention that such argument of counsel is not based on the evidence, because no witness can testify as to the amount of compensation for pain and suffering is also entirely devoid of merit and substitutes fiction for fact. Generally, and in the case at bar, the existence, the degree and the duration of pain and suffering of the plaintiff are clearly established by competent evidence; and to say that there is no evidence on which to base an inference by counsel as to the amount of compensation which in his opinion the jury should award is also to substitute fiction for fact and to ignore reality. Of course, no witness can express an opinion as to the amount which should be awarded for pain and suffering; but the absence of testimony of that character has nothing to do with the right of counsel to discuss the evidence of pain and suffering and draw and present to the jury his inferences from such evidence. It is just as certain that no witness can testify that in his opinion a defendant is negligent. All he can do is to testify to the facts within his knowledge; and whether a defendant is guilty of negligence is to be determined by the court or the jury as a trier of fact just as the amount of the items of unliquidated damages, despite any statements of counsel, is to be determined by the jury which alone possesses that right. I can not, however, believe that even the authorities which condemn the use in the argument of counsel of a mathematical or per diem formula of ascertaining damages for pain and suffering would consider improper and disapprove argument of counsel in which he gives expression to his inferences from the evidence that the defendant was guilty of negligence or that such authorities would refuse to permit counsel to quote from Shakespeare or the Bible merely because the subject matter of such quotations is not in evidence. Yet, it seems to me that logically such authorities are driven to that absurd extreme. Strange as it may seem, it is nevertheless true that the courts which condemn the use of the mathematical or per diem formula in the argument of counsel, which itemizes the various elements of *459damages sought to be recovered, except perhaps the courts of New Jersey and Pennsylvania, permit counsel in argument to urge the jury to return a verdict for the damages sued for, including the elements of damages for pain and suffering when established by proof, in an amount which may equal but not exceed the amount sued for, and also permit the jury to be informed, as is customary in this State, by the writ, the pleadings, the instructions of the court or the statements of counsel, of the total amount of damages which the plaintiff seeks to recover. To me this is a strange and illogical anomoly which locates the cart well ahead of the horse. To permit counsel to state the total amount of the damages sought to be recovered, but to forbid him to mention the items or factors which aggregate the total is to sanction a process of determining the aggregate amount without knowing or taking into consideration the figures of which it is composed. So to determine the sum or total in any instance indicates a disregard of the elementary principles of arithmetic which provide that the sum or total is determined by the addition of the various figures which in the aggregate equal its amount; and I know of no other or better method to find the true and actual sum or total in any set of circumstances. To find a sum, without adding together its separate components, is obviously a mathematical and practical impossibility. Just as an attorney may properly draw an inference of negligence from the facts in evidence in a personal injury action, he may also, unless logic is to be utterly disregarded, suggest as a proper inference from the evidence of the existence of pain and suffering, an amount which, in his opinion, would constitute fair and reasonable compensation for that well recognized element of damages. The only relief sought in such an action is a recovery of a sum of money, not a judgment for love and affection or for a cure or for any other type of abstract and intangible as distinguished from concrete or practical relief. To permit a monetary recovery for pain and suffering, as well recognized element of damages, and at the same time to forbid *460counsel in argument to evaluate it in terms of money, is to me the height of inconsistency. Logically both should be permitted or both should be forbidden. And yet, under the decisions of this Court pain and suffering are rightfully recognized as a proper and recoverable element of damages.
The contention that the use of a mathematical or per diem formula is purely speculative and should be rejected for that reason is likewise without merit. Most of the courts which take that position permit the use as evidence and in argument of the life expectancy of the claimant as a basis of computation of various elements of damages. In my judgment nothing, not even the mathematical or per diem formula of caculation in exaggerated form, could be more speculative than the life expectancy of a particular person. To assume that a person whose life expectancy is 34.73 years, as shown by the evidence in the case at bar, will continue to live for that period of time and to attempt to calculate damages by the use of such life expectancy, though permitted by the majority in this case, is to me the ultimate in speculation. It is common knowledge that many persons die before the expiration of their life expectancies and that many other persons live much longer than the period of such expectancy. Yet the majority permits the life expectancy of the plaintiff to be introduced in evidence and to be used in connection with the ascertainment of a total award of damages but refuses to permit the use, because speculative, of the mathematical or per diem formula in assisting the jury to arrive at a proper award of damages for the pain and suffering with which she is afflicted and which the negligence of the defendants has caused her to endure. These two conflicting positions do not make sense to me.
The authorities which refuse to permit the use of a mathematical or per diem formula in the argument of counsel in behalf of the plaintiff also give as reasons for its rejection that it is difficult if not impossible for the defendant to answer or rebut it and that *461sncli argument operates to produce a verdict which is excessive in amount. These reasons, in my opinion, are utterly groundless and specious in the extreme. If such argument is so strong and effective as to he unanswerable it should not, for that reason, be rejected. To ban a persuasive or prevailing argument, for that reason alone, is to destroy the essential and universally recognized right of counsel to argue the cause of his client; for in every jury trial in which the case is argued by counsel there is an argument which prevails. If the strength of an argument is to become the basis for its rejection the eloquent and unanswerable arguments of a Webster, a Lincoln, a Choate, an Ingersoll or an Erskine were improper and should have been forbidden and, if so forbidden, would never have been uttered. As a matter of fact, however, in many, if not in most instances in which it is made, an argument based upon the use of a mathematical or per diem formula is neither unanswerable nor prejudicial to the rights of the adverse party. In most instances it is based on such extravagant or fantastically impractical figures that it crumbles beneath its own weight. This is in substance conceded by at least one court which refuses to permit its use. Affett v. Milwaukee and Suburban Transport Corporation, 11 Wis. 2d 604, 106 N. W. 2d 274. In that case the court said: “The absurdity of a mathematical formula is demonstrated by applying it to its logical conclusion. If a day may be used as a unit of time in measuring pain and suffering, there is no logical reason why an hour or a minute or a second could not be used, or perhaps even a heart beat since we live from heart beat to heart beat. If one cent were used for each second of pain, this would amount to $3.60 per hour, to $86.40 per twenty-four-hour day, and to $31,536 per year. The absurdity of such a result must be apparent, yet a penny a second for pain and suffering might not sound unreasonable.” The statement “The absurdity of such a result must be apparent, yet a penny a second for pain and suffering might not sound unreasonable” expresses clearly the inherent weakness of an argu*462ment based upon a mathematical or per diem formula and at the same time erroneously ignores the intelligence and common sense of the ordinary jury which can not justly be accused of submitting to an “absurdity” in returning its verdict, overlooks and in effect eliminates the discretion vested in the trial judge to restrain or direct such argument within proper limits, and disregards the presumption that he will properly exercise the discretion with which he is clothed. Moreover, if it should appear from the excessiveness of its verdict that the jury approved the “absurdity” and was fooled and deceived by the “penny a second” sophistry which to my amazement “might not sound unreasonable,” the trial judge should, and presumably would, set aside such verdict as excessive, and if he failed to do so, it would be vacated by the appellate court upon review.
Nor does the argument based upon a mathematical or per diem formula necessarily result in the return of an excessive verdict or a verdict for more than the plaintiff is entitled to recover. The jury did not render such a verdict in the case at bar. Its verdict of $11,000.00 is by no one challenged as excessive. That the amount of the verdict was not based upon, controlled by, or unduly influenced or induced by the figures and amounts presented by counsel for the plaintiff in his closing argument which aggregated the clearly exorbitant sum of $47,053.00 for pain and suffering is demonstrated beyond question by the amount awarded which was substantially less than one fourth of the amount which, in the argument, the jury was urged and requested to return. If the amount of the verdict, which is supported by the evidence, was not excessive, and none of the parties contends that it was; and if the argument of counsel for the plaintiff did not prejudice the defendants by inducing the jury to award an excessive amount, and the defendants do not contend that it did but contend instead that an argument of that character is improper and should not be permitted in this jurisdiction and assail such *463argument on that ground alone, it is clear to me that the judgment should not have been reversed and the verdict should not have been set aside by this Court because of the use of such argument. Even if it was error to permit such argument, the error was harmless which does not warrant reversal of the judgment. State v. Simon, 132 W. Va. 322, 52 S. E. 2d 725; State v. Rush, 108 W. Va. 254, 150 S. E. 740; State v. Dephenbaugh, 106 W. Va. 289, 145 S. E. 634; State v. Smith, 97 W. Va. 313, 125 S. E. 90; State v. Miller, 85 W. Va. 326, 102 S. E. 303; State v. Lane, 44 W. Va. 730, 29 S. E. 1020.
The use of the mathematical or per diem formula in the argument of counsel for the plaintiff did not intrude upon, invade or violate the peculiar and exclusive province of the jury to assess and determine the amount of the damages, which are unliquidated and indeterminate in character, sought to be recovered by the plaintiff in this case. That it is the peculiar and exclusive province of the jury, in an action for personal injuries, to assess and determine the un-liquidated damages for which a recovery is sought, is the firmly established law of this State. Yuncke v. Welker, 128 W. Va. 299, 36 S. E. 2d 410. And in this case the jury properly discharged that duty without adopting the figures and the amount urged and requested by counsel for the plaintiff. As indicated by the portion of his argument set forth in the majority opinion counsel, in submitting his figures and amounts, repeatedly told the jury that they merely represented his views of values but that the determination of values was for the jury.
Though as previously indicated, the use of the type of argument of counsel here under consideration has not been specifically considered or passed upon, the decision of the majority not to permit such argument in personal injury cases involving the determination of unliquidated damages, when, as here, it did not influence the jury in arriving at the amount of its verdict or prejudice any right of the defendant, in my *464opinion, is inconsistent and contrary to a well established principle which has been recognized and adhered to by this Court with respect to the argument of counsel in the trial of cases before a court or a jury. That principle is that counsel has great latitude in argument, subject to regulation and control by the court, and that the trial court has discretion to control, permit and restrain the argument of counsel and to determine the propriety of such argument. 88 C. J.S., Trial, Section 169. “Counsel may state and comment on all proper inferences from the evidence, and a great variety of particular deductions and inferences have been held proper or not error in the light of the particular facts of the case. Counsel is allowed much latitude in drawing and arguing inferences from the evidence; he may draw conclusions from the evidence on his own system of reasoning, although such inferences as stated by counsel are inconclusive, improbable, illogical, erroneous, or even absurd, unless such conclusions are couched in language transcending the bounds of legitimate argument. * * 88 C.J.S., Trial, Section 181.
In State v. Lewis, 133 W. Va. 584, 57 S. E. 2d 513, this Court, in considering the propriety of the argument of a prosecuting attorney, used this language: “When, however, the statements of a prosecuting attorney are based upon the evidence or his utterances present inferences or conclusions fairly deducible from facts in evidence, or his remarks are provoked by the remarks of counsel for the defendant, his statements are not objectionable or improper. Every remark of a prosecuting attorney is not prejudically erroneous, and convictions in criminal cases should not be reversed because his remarks may not be entirely justified. A prosecuting attorney is permitted to argue on inferences and to present them with zeal and vigor without undue restriction.”; and cited State v. Simon, 132 W. Va. 322, 52 S. E. 2d 725; and State v. Greater Huntington Theatre Corporation, 133 W. Va. 252, 55 S. E. 2d 681. This Court has repeatedly *465held that “Counsel necessarily have great latitude in argument before the jury; and the discretion of the trial court in ruling on the propriety of such argument will not be interfered with by the appellate court unless it appears that the rights of the complaining party have been prejudiced, or that manifest injustice resulted therefrom.” Point 2, syllabus, Cavender v. The Cline Ice Cream Company, 101 W. Va. 3, 131 S. E. 862. See also State v. Reppert, 132 W. Va. 675, 52 S. E. 820; State v. Simon, 132 W. Va. 322, 52 S. E. 2d 725; State v. Boggs, 103 W. Va. 641, 138 S. E. 321; State v. Cooper, 74 W. Va. 472, 82 S. E. 358, Ann. Cas. 1917D, 453; State v. Allen, 45 W. Va. 65, 30 S. E. 209; State v. Shores, 31 W. Va. 491, 7 S. E. 413, 13 Am. St. Rep. 875.
In State v. Simon, 132 W. Va. 322, 52 S. E. 2d 725, this Court, in the opinion by Judge Pox, said in dealing with the argument of a prosecuting attorney: “We can not put prosecuting attorneys in a straight jacket. ’ ’ Notwithstanding the foregoing quotation which rightfully condemns “a straight jacket” for a prosecuting attorney, the decision of the majority would now seem to require a straight jacket as a necessary article of the courtroom attire of every attorney for the plaintiff during the trial of a personal injury action in which the elements of damages for which a recovery is sought are unliquidated and indeterminate in character.
In my judgment the use of a mathematical or per diem formula in the argument of counsel is proper and, subject to the sound discretion of the trial judge, should be permitted, provided such formula is adequately disclosed in the opening argument of counsel to afford an opportunity to opposition counsel to answer such argument and that the jury is sufficiently informed by cautionary instructions by the court or by statements of counsel that the argument of counsel is not evidence and may not be considered as such by the jury. In brief such argument, as any other argument of counsel, should be under the direction and *466control of the trial judge in the exercise of his sound judicial discretion which, if abused, is always subject to appellate review. Such argument should be evaluated and dealt with as any other argument of counsel and not condemned, as it is by the majority of this Court, because it constitutes a particular kind or type of argument regardless of its operation and effect.
In my opinion Instruction No. 10 and Instruction No. 11, offered by the defendants, were properly refused.
Instruction No. 10 would have limited any recovery by the plaintiff to the physical condition of which “she now complains.”, and would have denied any recovery for the immediate physical injuries, suffered by her, such as bruises and other temporary injuries from which she had undoubtedly recovered before the trial but which were, of course, a proper element of damages. To the extent that it would have precluded any recovery for those injuries, even though the amount may have been slight, the instruction was not based upon the evidence and was erroneous; and the instruction, for the same reason, would have tended to mislead and confuse the jury. This Court has repeatedly held that instructions must be based upon the evidence and that an instruction which is not sustained by evidence should not be given. Wilson v. Edwards, 138 W. Va. 613, 77 S. E. 2d 164, and the many cases cited in the opinion in that case. An instruction which ignores material evidence is erroneous and is properly refused. Parkersburg National Bank v. Hannaman, 63 W. Va. 358, 60 S. E. 242; Delmar Oil Company v. Bartlett, 62 W. Va. 700, 59 S. E. 634; Johnson v. Bank, 60 W. Va. 320, 55 S. E. 394, 9 Ann. Cas. 893; Robinson v. Lowe, 50 W. Va. 75, 40 S. E. 454. This Court has also held in many cases that an instruction which tends to mislead the jury is erroneous and should be refused. Wilson v. Edwards, 138 W. Va. 613, 77 S. E. 2d 164, and the many cases cited in the opinion in that case.
*467Instruction No. 11 would have told the jury that the plaintiff could only recover for damages which were shown by the evidence with “reasonable certainty” to he the “direct result” of the accident. That provision of the instruction departs from and conflicts with the recognized requirement that the plaintiff, to recover, must prove by a preponderance of the evidence that the damages were proximately caused by the negligence of the defendant. The form of the instruction would also have tended to mislead and confuse the jury. For these reasons the instruction was properly refused.
For the reasons stated and under the authorities cited and quoted from in this opinion, I would affirm the judgment of the Circuit Court of Kanawha County and the judgment of the Court of Common Pleas of that county.
I am authorized to state that Judge Browning concurs in the views expressed in this dissenting opinion.